DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on May 09, 2019.  Claims 1 – 19 are pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 – 7, 10 - 13, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0154895 A1 to CHAE et al. (herein after "Chae") in view of U.S. Patent Application Publication No. 2017/0197549 A1 to VLADIMEROU et al. (herein after "Vladimerou"), and further in view of U.S. Patent Application Publication No. 2019/0232960 A1 to YOKOTA. (herein after "Yokota").

As to Claim 1,
Chae is considered to disclose a method (see Figs. 1 - 3, 5 - 7, and ¶0027, "a following vehicle ( e.g., each of the remaining vehicles 10-2 to 10-5) travels while maintaining a preset following distance dl from a preceding vehicle, and the preset distance dl may be previously set by considering factors such as the purpose of group cruise or speed limit of the path the plurality of group-cruise vehicles 10-1 to 10-5 are traveling on following vehicles) 10-2 to 10-5 may follow their preceding vehicles while maintaining the preset following distance d1"), comprising: 
obtaining state sensor information and location sensor information of a target vehicle (see Figs. 1 - 3, 5 - 7, ¶0006, ¶0010, and ¶0035.  In particular, see Fig. 3 (120) and (140)

    PNG
    media_image1.png
    576
    472
    media_image1.png
    Greyscale


the state sensor information indicative of a vehicle state of the target vehicle, the location sensor information indicative of a location of the target vehicle (see ¶0010, and ¶0035, "The position information may include, for example, GPS information about the target vehicle 11, and the state information may include information about, for example, malfunction of components (such as a battery, motors, or sensors) of the target vehicle 11."  See also Abstract.)
Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle discusses comparing the vehicle state of the target vehicle and the location of the target vehicle to one or more data points of vehicle state and vehicle location pairs.  (See Figs. 1, 5, 7, ¶0011, ¶0045, ¶0049.  In particular, see Fig. 5 (S113),

    PNG
    media_image2.png
    384
    385
    media_image2.png
    Greyscale


See Fig. 3, and ¶0045, “The target vehicle malfunction detector 140 may detect whether the target vehicle 11 is in an abnormal state based on the driving information and position information of the target vehicle 11.”  See ¶0049, “the cruise controller 130 may generate topographic image information based on images of the surroundings obtained using the radar, lidar, and camera of the topography sensor 150. In this case, the cruise controller 130 may calculate driving commands for active autonomous cruising based on results of comparison and analysis of the topographic image information and an avoidance path.”  See Fig. 1, Chae’s work teaches vehicle pairs through master vehicle and following vehicles’ relationships, and more specifically, preceding vehicle relationships.  

    PNG
    media_image3.png
    294
    999
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    652
    436
    media_image4.png
    Greyscale

See Fig. 7 (S131, S135, S137, and S139), Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle teaches points of vehicle state and vehicle pairs.)
However, Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle is silent in teaching a method wherein it compares the vehicle state of the target vehicle and the location of the target vehicle to one or more historical data points of vehicle state and vehicle location pairs.  Emphasis added.
Chae also does not teach or suggest a method wherein it determines a behavior prediction of the target vehicle through determining potential state changes of the target vehicle; and 
controls a vehicle system based on the behavior prediction of the target vehicle.
Therefore, Vladimerou and Yokota are introduced to combine with Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle, in order to cure the gaps that Chae has in disclosing the claimed invention.
In Vladimerou’s work, he presents a collision avoidance system wherein the host vehicle tracks, via a line of sight sensor, a preceding vehicle traversing directly ahead of the host vehicle in the estimated road-lane and detects a speed of a slowest remote vehicle of the at least one identified remote vehicles. The host vehicle predicts a motion of the preceding vehicle based on the detected speed of the slowest remote vehicle and an inter-vehicle distance.  (See Figs. 1 – 3, and Abstract.)
Vladimerou further teaches comparing the vehicle state of the target vehicle and the location of the target vehicle to one or more historical data points of vehicle state and vehicle location pairs.  (See Figs. 1 – 3, and ¶0028 the host vehicle 101 identifies remote vehicles travelling in the ego lane at lower speeds (compared to the host vehicle's current speed) or remote vehicles that are stopped in the ego lane. Further, by utilizing line of sight sensors, the host vehicle 101 tracks the preceding vehicle 103 and 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle, with the historical database of vehicle state and location pairs, as taught by Vladimerou.  Motivation for combining the above elements can include, but are not limited to: informing following control systems such that the host vehicle utilizing the following control instructions performs at higher efficiencies and precision.

In Yokota’s work, he presents a vehicle control apparatus which comprises a target vehicle determination system, wherein the determination is based upon a target vehicle preceding a host vehicle, and further on the behavior of that preceding vehicle, and wherein consideration is made for the host vehicle to pass the preceding vehicle, respective to associated risks in comparison with the passing aspect, and a controller configured  to control the host vehicle to pass the preceding vehicle in the set passing aspect. 
Yokota further teaches determining a behavior prediction of the target vehicle through determining potential state changes of the target vehicle (see Figs. 1 - 2, ¶0021 - ¶0022, and ¶0035 - ¶0036.  In particular, see ¶0022); and controls a vehicle system based on the behavior prediction of the target vehicle.  (See Figs. 1 - 2, ¶0021 - ¶0022, and ¶0035 - ¶0036.  In particular, see ¶0021, "The passing possibility determinator 16 is 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Chae’s cruise control following system, with the vehicle control system, controlling the host vehicle based upon target vehicle behavior, as taught by Yokota.  Motivation for combining the above elements can include, but are not limited to: informing following control systems such that the host vehicle utilizing the following control instructions performs at higher efficiencies and precision.

As to Claim 4,
Modified Chae substantially discloses the method of claim 1, wherein the target vehicle is a vehicle in front of the vehicle system.  (See Figs. 1 - 3, 5 - 7, and ¶0027, "a following vehicle ( e.g., each of the remaining vehicles 10-2 to 10-5) travels while maintaining a preset following distance dl from a preceding vehicle, and the preset distance dl may be previously set by considering factors such as the purpose of group 
However, Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle is silent in teaching a method wherein the controlling the vehicle system based on the behavior prediction of the target vehicle comprises, 
reducing a speed of the vehicle system for the behavior prediction being indicative of deceleration of the target vehicle.
Yokota, on the other hand, teaches wherein the controlling the vehicle system based on the behavior prediction of the target vehicle comprises (see Figs. 1 - 2, ¶0021 - ¶0022, and ¶0035 - ¶0036.  In particular, see ¶0021, "The passing possibility determinator 16 is configured to determine whether or not it is possible to pass the preceding vehicle, on the basis of outputs of the preceding vehicle position / speed predictor 15, the host vehicle speed detector 13, and the host vehicle position detector 14. The passing possibility determinator 16 is configured to determine that it is possible to pass the preceding vehicle if a passing possibility condition is satisfied,"  See ¶0035, "in the step S106, if it is determined that it is not possible to pass to pass the preceding vehicle (the step S106: No), the vehicle controller 19 controls the vehicle 1 in such a manner that the vehicle 1 follows the preceding vehicle while keeping a predetermined inter-vehicle distance (step S109). Then, the step S101 is performed again after a lapse of a predetermined time”), for the behavior prediction indicative of the vehicle system heading towards a portion of a travel route in which speed is reduced (see Figs. 1 - 4, 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Chae’s cruise control following system, with the vehicle control system, controlling the host vehicle based upon target vehicle behavior, as taught by Yokota.  Motivation for combining the above elements can include, but are not limited to: informing following control systems such that the host vehicle utilizing the following control instructions performs at higher efficiencies and precision.

As to Claim 5,
Modified Chae substantially discloses the method of claim 1, wherein the target vehicle is the vehicle system.  (See Figs. 1 - 3, 5 - 7, and ¶0027, "a following vehicle ( e.g., each of the remaining vehicles 10-2 to 10-5) travels while maintaining a 
However, Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle is silent in teaching a method wherein the controlling the vehicle system based on the behavior prediction of the target vehicle comprises, 
for the behavior prediction indicative of the vehicle system heading towards a portion of a travel route in which speed is reduced, 
reducing the speed of the vehicle system based on the location of the target vehicle.
Yokota, on the other hand, teaches wherein the controlling the vehicle system based on the behavior prediction of the target vehicle comprises (see Figs. 1 - 2, ¶0021 - ¶0022, and ¶0035 - ¶0036.  In particular, see ¶0021, "The passing possibility determinator 16 is configured to determine whether or not it is possible to pass the preceding vehicle, on the basis of outputs of the preceding vehicle position / speed predictor 15, the host vehicle speed detector 13, and the host vehicle position detector 14. The passing possibility determinator 16 is configured to determine that it is possible to pass the preceding vehicle if a passing possibility condition is satisfied,"  See ¶0035, "in the step S106, if it is determined that it is not possible to pass to pass the preceding vehicle (the step S106: No), the vehicle controller 19 controls the vehicle 1 in such a 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Chae’s cruise control following system, with the vehicle control system, controlling the host vehicle based upon target vehicle behavior, as taught by Yokota.  Motivation for combining the above elements can include, but are not limited to: informing following control systems such that the host vehicle utilizing the following control instructions performs at higher efficiencies and precision.

As to Claim 6,
Modified Chae substantially discloses the method of claim 1.
However, Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle is silent in teaching a method wherein the controlling a vehicle system based on the behavior prediction of the target vehicle comprises 
providing a notification in the vehicle system indicative of control being initiated before controlling the vehicle system.
Conversely, Yokota teaches wherein the controlling a vehicle system based on the behavior prediction of the target vehicle (see Figs. 1 - 2, ¶0021 - ¶0022, and ¶0035 - ¶0036.  In particular, see ¶0021, "The passing possibility determinator 16 is configured to determine whether or not it is possible to pass the preceding vehicle, on the basis of outputs of the preceding vehicle position / speed predictor 15, the host vehicle speed detector 13, and the host vehicle position detector 14. The passing possibility determinator 16 is configured to determine that it is possible to pass the preceding vehicle if a passing possibility condition is satisfied,"  See ¶0035, "in the step S106, if it is determined that it is not possible to pass to pass the preceding vehicle (the step S106: No), the vehicle controller 19 controls the vehicle 1 in such a manner that the vehicle 1 follows the preceding vehicle while keeping a predetermined inter-vehicle distance (step S109). Then, the step S101 is performed again after a lapse of a predetermined time") comprises providing a notification in the vehicle system indicative of control being initiated before controlling the vehicle system.  (See Figs. 1 - 4 (S114)


As to Claim 7,
Chae is considered to disclose a processor having memory for executing instructions (see Fig. 3 and ¶0094) for a vehicle control system (see Figs. 1 - 3, 5 - 7, and ¶0027, "a following vehicle ( e.g., each of the remaining vehicles 10-2 to 10-5) travels while maintaining a preset following distance dl from a preceding vehicle, and the preset distance dl may be previously set by considering factors such as the purpose of group cruise or speed limit of the path the plurality of group-cruise vehicles 10-1 to 10-5 are traveling on following vehicles) 10-2 to 10-5 may follow their preceding vehicles while maintaining the preset following distance d1"), such that the system:
obtaining state sensor information and location sensor information of a target vehicle (see Figs. 1 - 3, 5 - 7, ¶0006, ¶0010, and ¶0035.  In particular, see Fig. 3 (120) and (140)

    PNG
    media_image1.png
    576
    472
    media_image1.png
    Greyscale


the state sensor information indicative of a vehicle state of the target vehicle, the location sensor information indicative of a location of the target vehicle (see ¶0010, and ¶0035, "The position information may include, for example, GPS information about the target vehicle 11, and the state information may include information about, for example, malfunction of components (such as a battery, motors, or sensors) of the target vehicle 11."  See also Abstract.)
Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle discusses compares the vehicle state of the target vehicle and the location of the target vehicle to one or more data points of vehicle state and vehicle location pairs.  (See Figs. 1, 5, 7, ¶0011, ¶0045, ¶0049.  In particular, see Fig. 5 (S113),

    PNG
    media_image2.png
    384
    385
    media_image2.png
    Greyscale


See Fig. 3, and ¶0045, “The target vehicle malfunction detector 140 may detect whether the target vehicle 11 is in an abnormal state based on the driving information and position information of the target vehicle 11.”  See ¶0049, “the cruise controller 130 may generate topographic image information based on images of the surroundings obtained using the radar, lidar, and camera of the topography sensor 150. In this case, the cruise controller 130 may calculate driving commands for active autonomous cruising based on results of comparison and analysis of the topographic image information and an avoidance path.”  See Fig. 1, Chae’s work teaches vehicle pairs through master vehicle and following vehicles’ relationships, and more specifically, preceding vehicle relationships.  

    PNG
    media_image3.png
    294
    999
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    652
    436
    media_image4.png
    Greyscale

See Fig. 7 (S131, S135, S137, and S139), Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle teaches points of vehicle state and vehicle pairs.)
However, Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle is silent in teaching a method wherein it compares the vehicle state of the target vehicle and the location of the target vehicle to one or more historical data points of vehicle state and vehicle location pairs.  Emphasis added.
Chae also does not teach or suggest a system which comprises a non-transitory computer readable medium, storing instructions for executing a process, the instructions comprising:
determining a behavior prediction of the target vehicle through determining potential state changes of the target vehicle; and 
controlling a vehicle system based on the behavior prediction of the target vehicle.
Therefore, Vladimerou and Yokota are introduced to combine with Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle, in order to cure the gaps that Chae has in disclosing the claimed invention.
In Vladimerou’s work, he presents a collision avoidance system wherein the host vehicle tracks, via a line of sight sensor, a preceding vehicle traversing directly ahead of the host vehicle in the estimated road-lane and detects a speed of a slowest remote vehicle of the at least one identified remote vehicles. The host vehicle predicts a motion of the preceding vehicle based on the detected speed of the slowest remote vehicle and an inter-vehicle distance.  (See Figs. 1 – 3, and Abstract.)
Vladimerou further teaches comparing the vehicle state of the target vehicle and the location of the target vehicle to one or more historical data points of vehicle state and vehicle location pairs.  (See Figs. 1 – 3, and ¶0028 the host vehicle 101 identifies remote vehicles travelling in the ego lane at lower speeds (compared to the host 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle, with the historical database of vehicle state and location pairs, as taught by Vladimerou.  Motivation for combining the above elements can include, but are not limited to: informing following control systems such that the host vehicle utilizing the following control instructions performs at higher efficiencies and precision.

In Yokota’s work, he presents a vehicle control apparatus which comprises a target vehicle determination system, wherein the determination is based upon a target vehicle preceding a host vehicle, and further on the behavior of that preceding vehicle, and wherein consideration is made for the host vehicle to pass the preceding vehicle, respective to associated risks in comparison with the passing aspect, and a controller configured  to control the host vehicle to pass the preceding vehicle in the set passing aspect. 
Yokota further teaches determining a behavior prediction of the target vehicle through determining potential state changes of the target vehicle (see Figs. 1 - 2, ¶0021 - ¶0022, and ¶0035 - ¶0036.  In particular, see ¶0022); and controls a vehicle system 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Chae’s cruise control following system, with the vehicle control system, controlling the host vehicle based upon target vehicle behavior, as taught by Yokota.  Motivation for combining the above elements can include, but are not limited to: informing following control systems such that the host vehicle utilizing the following control instructions performs at higher efficiencies and precision.

As to Claim 10,
Modified Chae substantially discloses the non-transitory computer readable medium of claim 7. 
wherein the controlling the vehicle system based on the behavior prediction of the target vehicle comprises, 
reducing a speed of the vehicle system for the behavior prediction being indicative of deceleration of the target vehicle.
Yokota, on the other hand, teaches wherein the controlling the vehicle system based on the behavior prediction of the target vehicle comprises (see Figs. 1 - 2, ¶0021 - ¶0022, and ¶0035 - ¶0036.  In particular, see ¶0021, "The passing possibility determinator 16 is configured to determine whether or not it is possible to pass the preceding vehicle, on the basis of outputs of the preceding vehicle position / speed predictor 15, the host vehicle speed detector 13, and the host vehicle position detector 14. The passing possibility determinator 16 is configured to determine that it is possible to pass the preceding vehicle if a passing possibility condition is satisfied,"  See ¶0035, "in the step S106, if it is determined that it is not possible to pass to pass the preceding vehicle (the step S106: No), the vehicle controller 19 controls the vehicle 1 in such a manner that the vehicle 1 follows the preceding vehicle while keeping a predetermined inter-vehicle distance (step S109). Then, the step S101 is performed again after a lapse of a predetermined time”), for the behavior prediction indicative of the vehicle system heading towards a portion of a travel route in which speed is reduced (see Figs. 1 - 4, and ¶0065, "if it is determined that the risk degree of the preceding vehicle is relatively high, the setting device is configured to set the passing aspect when it is determined that the risk degree of the preceding vehicle is relatively high, (i) to increase a relative 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Chae’s cruise control following system, with the vehicle control system, controlling the host vehicle based upon target vehicle behavior, as taught by Yokota.  Motivation for combining the above elements can include, but are not limited to: informing following control systems such that the host vehicle utilizing the following control instructions performs at higher efficiencies and precision.

As to Claim 11,
Modified Chae substantially discloses the non-transitory computer readable medium of claim 7, wherein the target vehicle is the vehicle system.  (See rejection for claim 7.)
However, Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of wherein the controlling the vehicle system based on the behavior prediction of the target vehicle comprises, 
for the behavior prediction indicative of the vehicle system heading towards a portion of a travel route in which speed is reduced, 
reducing the speed of the vehicle system based on the location of the target vehicle.
Yokota, on the other hand, teaches wherein the controlling the vehicle system based on the behavior prediction of the target vehicle comprises (see Figs. 1 - 2, ¶0021 - ¶0022, and ¶0035 - ¶0036.  In particular, see ¶0021, "The passing possibility determinator 16 is configured to determine whether or not it is possible to pass the preceding vehicle, on the basis of outputs of the preceding vehicle position / speed predictor 15, the host vehicle speed detector 13, and the host vehicle position detector 14. The passing possibility determinator 16 is configured to determine that it is possible to pass the preceding vehicle if a passing possibility condition is satisfied,"  See ¶0035, "in the step S106, if it is determined that it is not possible to pass to pass the preceding vehicle (the step S106: No), the vehicle controller 19 controls the vehicle 1 in such a manner that the vehicle 1 follows the preceding vehicle while keeping a predetermined inter-vehicle distance (step S109). Then, the step S101 is performed again after a lapse of a predetermined time”), for the behavior prediction indicative of the vehicle system heading towards a portion of a travel route in which speed is reduced (see Figs. 1 - 4, and ¶0065, "if it is determined that the risk degree of the preceding vehicle is relatively high, the setting device is configured to set the passing aspect when it is determined that the risk degree of the preceding vehicle is relatively high, (i) to increase a relative 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Chae’s cruise control following system, with the vehicle control system, controlling the host vehicle based upon target vehicle behavior, as taught by Yokota.  Motivation for combining the above elements can include, but are not limited to: informing following control systems such that the host vehicle utilizing the following control instructions performs at higher efficiencies and precision.

As to Claim 12,
Modified Chae substantially discloses the non-transitory computer readable medium of claim 7. 
However, Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle is silent in teaching a method wherein the controlling a vehicle system based on the behavior prediction of the target vehicle comprises 
providing a notification in the vehicle system indicative of control being initiated before controlling the vehicle system.
Conversely, Yokota teaches wherein the controlling a vehicle system based on the behavior prediction of the target vehicle (see Figs. 1 - 2, ¶0021 - ¶0022, and ¶0035 - ¶0036.  In particular, see ¶0021, "The passing possibility determinator 16 is configured to determine whether or not it is possible to pass the preceding vehicle, on the basis of outputs of the preceding vehicle position / speed predictor 15, the host vehicle speed detector 13, and the host vehicle position detector 14. The passing possibility determinator 16 is configured to determine that it is possible to pass the preceding vehicle if a passing possibility condition is satisfied,"  See ¶0035, "in the step S106, if it is determined that it is not possible to pass to pass the preceding vehicle (the step S106: No), the vehicle controller 19 controls the vehicle 1 in such a manner that the vehicle 1 follows the preceding vehicle while keeping a predetermined inter-vehicle distance (step S109). Then, the step S101 is performed again after a lapse of a predetermined time") comprises providing a notification in the vehicle system indicative of control being initiated before controlling the vehicle system.  (See Figs. 1 - 4 (S114)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Chae’s cruise control following system, with a notification apparatus before controlling the host vehicle based upon target vehicle behavior, as taught by Yokota.  Motivation for combining the above elements can include, but are not limited to: informing following control systems such that the host vehicle utilizing the following control instructions performs at higher efficiencies and precision.

As to Claim 13,
Chae is considered to disclose a vehicle system (see Figs. 1 - 3, 5 - 7, and ¶0027, "a following vehicle ( e.g., each of the remaining vehicles 10-2 to 10-5) travels while maintaining a preset following distance dl from a preceding vehicle, and the preset distance dl may be previously set by considering factors such as the purpose of group cruise or speed limit of the path the plurality of group-cruise vehicles 10-1 to 10-5 are traveling on following vehicles) 10-2 to 10-5 may follow their preceding vehicles while maintaining the preset following distance d1"), comprising: 
a location sensor configured to measure a location of a target vehicle (see Figs. 1 - 3, 5 - 7, ¶0006, ¶0010, and ¶0035.  In particular, see Fig. 3 (120) and (140)

    PNG
    media_image1.png
    576
    472
    media_image1.png
    Greyscale


a state sensor configured to measure a vehicle state of the target vehicle (see ¶0010, and ¶0035, "The position information may include, for example, GPS information about the target vehicle 11, and the state information may include information about, for example, malfunction of components (such as a battery, motors, or sensors) of the target vehicle 11."  See also Abstract.)
Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle discusses comparing the vehicle state of the target vehicle and the location of the target vehicle to one or more data points of vehicle state and vehicle location pairs.  (See Figs. 1, 5, 7, ¶0011, ¶0045, ¶0049.  In particular, see Fig. 5 (S113),

    PNG
    media_image2.png
    384
    385
    media_image2.png
    Greyscale


See Fig. 3, and ¶0045, “The target vehicle malfunction detector 140 may detect whether the target vehicle 11 is in an abnormal state based on the driving information and position information of the target vehicle 11.”  See ¶0049, “the cruise controller 130 

    PNG
    media_image3.png
    294
    999
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    652
    436
    media_image4.png
    Greyscale


However, Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle is silent in teaching a method wherein it compares the vehicle state of the target vehicle and the location of the target vehicle to one or more historical data points of vehicle state and vehicle location pairs.  Emphasis added.
Chae also does not teach or suggest a system wherein it comprises a processor, configured to: 
determine a behavior prediction of the target vehicle through determining potential state changes of the target vehicle; and 
control a vehicle system based on the behavior prediction of the target vehicle.
Therefore, Vladimerou and Yokota are introduced to combine with Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle, in order to cure the gaps that Chae has in disclosing the claimed invention.
Vladimerou teaches a processor (see Figs. 1 – 2, 9, and ¶0083 - ¶0084, processor 903) configured to:  compare the vehicle state of the target vehicle and the location of the target vehicle to one or more historical data points of vehicle state and vehicle location pairs.  (See Figs. 1 – 3, and ¶0028 the host vehicle 101 identifies 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle, with the historical database of vehicle state and location pairs, as taught by Vladimerou.  Motivation for combining the above elements can include, but are not limited to: informing following control systems such that the host vehicle utilizing the following control instructions performs at higher efficiencies and precision.

Yokota teaches determining a behavior prediction of the target vehicle through determining potential state changes of the target vehicle (see Figs. 1 - 2, ¶0021 - ¶0022, and ¶0035 - ¶0036.  In particular, see ¶0022); and controls a vehicle system based on the behavior prediction of the target vehicle.  (See Figs. 1 - 2, ¶0021 - ¶0022, and ¶0035 - ¶0036.  In particular, see ¶0021, "The passing possibility determinator 16 is configured to determine whether or not it is possible to pass the preceding vehicle, on the basis of outputs of the preceding vehicle position / speed predictor 15, the host vehicle speed detector 13, and the host vehicle position detector 14. The passing possibility determinator 16 is configured to determine that it is possible to pass the 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Chae’s cruise control following system, with the vehicle control system, controlling the host vehicle based upon target vehicle behavior, as taught by Yokota.  Motivation for combining the above elements can include, but are not limited to: informing following control systems such that the host vehicle utilizing the following control instructions performs at higher efficiencies and precision.

As to Claim 18,
Modified Chae substantially discloses the vehicle system of claim 13. 
However, Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle is silent in teaching a method wherein the processor is configured to provide a notification indicative of control being initiated before instructing an electronics control unit (ECU) to control the vehicle system.
On the other hand, Yokota teaches wherein the processor is configured to instruct an electronics control unit (ECU) to control the vehicle system (see Figs. 1 - 2, ¶0021 - ¶0022, and ¶0035 - ¶0036.  In particular, see ¶0021, "The passing possibility 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Chae’s cruise control following system, with a notification apparatus before controlling the host vehicle based upon target vehicle behavior, as taught by Yokota.  Motivation for combining the above elements can include, but are not limited to: informing following control systems such that the host vehicle utilizing the following control instructions performs at higher efficiencies and precision.

Allowable Subject Matter
Claims 2 – 3, 8 - 9, and 14 – 17, and 19 are objected to as being dependent upon a rejected base claim, but would be e allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661